Citation Nr: 1645979	
Decision Date: 12/07/16    Archive Date: 12/20/16

DOCKET NO.  13-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for traumatic arthritis of the right ankle for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1940 to November 1945.  The Veteran died in November 2010 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As the current appeal consists of an accrued benefits claim, the Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C.A. § 5121(a) (West 2014) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  In the absence of a specific request to substitute, as is the case here, VA generally treats a claim for accrued benefits as a request to substitute.  38 C.F.R. § 3.1010(c)(2) (2015).  It appears, however, that the Agency of Original Jurisdiction (AOJ) has not yet made an initial determination as to the appellant's eligibility as a substitute.  

As such, the issue of whether the appellant may be substituted in the Veteran's claim has been raised by the record, but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In her VA Form 9 Substantive Appeal, the appellant requested to testify at a videoconference hearing before a Veterans Law Judge regarding the issue on appeal.  See 38 C.F.R. § 20.700 (2015).  A hearing was scheduled for June 2016.  On the day of the hearing, the appellant's representative submitted a statement indicating that the appellant was unable to attend that day due to a transportation issue, but wished to reschedule.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the appellant an opportunity for the requested hearing.  As a hearing has not yet been held regarding the claim on appeal and as good cause has been shown, the Board finds remand is necessary so that a videoconference hearing may be scheduled by the RO.  See id.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the appellant for a videoconference hearing in accordance with her request.  A copy of the letter notifying the appellant of the time and place to report should be placed in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





